                                                                                            FILED
                                                                                          July 14, 2021
                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                     WESTERN DISTRICT OF TEXAS

                                UNITED STATES DISTRICT COURT                                                    JU
                                                                                  BY: ________________________________
                                                                                                          DEPUTY
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

MICHAEL RODNEY MILLER,                           §
TDCJ No. 01693893,                               §
                                                 §
                        Petitioner,              §
                                                 §
v.                                               §          Civil No. SA-20-CA-01210-OLG
                                                 §
BOBBY LUMPKIN, Director,                         §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                        Respondent.              §

                           MEMORANDUM OPINION AND ORDER

        Before the Court are pro se Petitioner Michael Rodney Miller’s Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) and supplemental Appendix (ECF

No. 3), Respondent Bobby Lumpkin’s Answer (ECF No. 14), and Petitioner’s Replies (ECF

Nos. 15, 16) thereto. In his § 2254 petition, Petitioner challenges the constitutionality of his

2011 state court conviction for aggravated assault by raising numerous allegations, all of which

appear to assert that Petitioner had the right to defend himself and his property because the

victim was unlawfully trespassing. In his answer, Respondent contends Petitioner’s federal

habeas petition should be dismissed with prejudice as untimely.

        Having carefully considered the record and pleadings submitted by both parties, the

Court agrees with Respondent that Petitioner’s allegations are barred from federal habeas review

by the one-year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, for the reasons

discussed below, the Court concludes Petitioner is not entitled to federal habeas corpus relief or a

certificate of appealability.
                                              I. Background

       In January 2011, Petitioner was convicted of aggravated assault with a deadly weapon

and sentenced to twenty years of imprisonment. State v. Miller, No. 2009CR4546 (437th Dist.

Ct., Bexar Cnty., Tex. Jan. 18, 2011); (ECF No. 13-1 at 18-19). The Texas Fourth Court of

Appeals affirmed his conviction on direct appeal. Miller v. State, No. 04-11-00046-CR, 2011

WL 5390212 (Tex. App.—San Antonio, Nov. 9, 2011, no. pet.); (ECF No. 13-9). Petitioner did

not file a petition for discretionary review (PDR) with the Texas Court of Criminal Appeals.

(ECF No. 14-1).1

       Instead, Petitioner waited until August 2019 to file a state habeas corpus application

challenging his conviction and sentence. Ex parte Miller, No. 90,260-01 (Tex. Crim. App.);

(ECF No. 13-12 at 4-31). The Texas Court of Criminal Appeals dismissed the petition on

September 11, 2019, as non-compliant because Petitioner did not properly verify the application

as required by Rule 73.1 of the Texas Rules of Appellate Procedure.                         (ECF No. 13-11).

Petitioner corrected the problem and filed a second state habeas application on December 10,

2019, but the Texas Court of Criminal Appeals eventually denied relief without written order on

February 19, 2020. Ex parte Miller, No. 90,260-02 (Tex. Crim. App.); (ECF Nos. 13-13, 13-15

at 4-26). Petitioner then placed the instant federal habeas petition in the prison mail system on

September 11, 2020. (ECF No. 1 at 15).

                                         II. Timeliness Analysis

       Respondent contends Petitioner’s federal habeas petition is barred by the one-year

limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in relevant part, that:


                (1) A 1-year period of limitation shall apply to an application for a
                writ of habeas corpus by a person in custody pursuant to the

1
       See also http://www.search.txcourts.gov, search for “Miller, Michael” last visited July 13, 2021.

                                                       2
                  judgment of a State court. The limitation period shall run from the
                  latest of—

                   (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
                  seeking such review.

         In this case, Petitioner’s conviction became final December 9, 2011, when the time for

filing a PDR with the Texas Court of Criminal Appeals expired. See Tex. R. App. P. 68.2

(providing a PDR must be filed within thirty days following entry of the court of appeals’

judgment); Mark v. Thaler, 646 F.3d 191, 193 (5th Cir. 2011) (holding that when a petitioner

elects not to file a PDR, his conviction becomes final under AEDPA at the end of the 30–day

period in which he could have filed the petition) (citation omitted). As a result, the limitations

period under § 2244(d) for filing a federal habeas petition challenging his underlying conviction

and sentence expired a year later on Monday, December 10, 2012.2 Because Petitioner did not

file his § 2254 petition until September 11, 2020—almost eight years after the limitations period

expired—his petition is barred by the one-year statute of limitations unless it is subject to either

statutory or equitable tolling.

A.       Statutory Tolling

         Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented Petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional

right upon which the petition is based, and there is no indication that the claims could not have

been discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

2
         Because the end of the limitations period fell on a Sunday, the limitations period continued to run until the
following Monday. See Flanagan v. Johnson, 154 F.3d 196, 202 (5th Cir. 1998) (finding Rule 6(a) of the Federal
Rules of Civil Procedure applies to computation of AEDPA’s limitations period).


                                                          3
         Similarly, Petitioner is not entitled to statutory tolling under 28 U.S.C. § 2244(d)(2).

Section 2244(d)(2) provides that “[t]he time during which a properly filed application for State

post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.” While

Petitioner challenged the instant conviction and sentence by filing an application for state post-

conviction relief in August 2019 and again in December 2019, Petitioner’s limitations period for

filing a federal petition had already expired in December 2012. As a result, neither state habeas

application tolled the one-year limitations period because they were filed well after the time for

filing a federal petition under § 2244(d)(1) had lapsed. See 28 U.S.C. § 2244(d)(2); Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000).3 Thus, the instant § 2254 petition, filed September

11, 2020, is still well over seven and a half years too late.

B.       Equitable Tolling

         In some cases, the limitations period may be subject to equitable tolling. The Supreme

Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of

equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.

Perkins, 569 U.S. 383, 391 (2013) (citing Holland v. Florida, 560 U.S. 631, 649 (2010)).

However, equitable tolling is only available in cases presenting “rare and exceptional

circumstances,” United States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is “not intended

for those who sleep on their rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012).




3
         In addition, Petitioner’s first state habeas application was dismissed by the Texas Court of Criminal
Appeals for Petitioner’s failure to comply with the Texas Rules of Appellate Procedure. As such, this application
was not “properly filed” under § 2244(d)(2) and would afford Petitioner no tolling effect even if it were timely filed.
See Artuz v. Bennett, 531 U.S. 4, 8 (2000) (“[A]n application is ‘properly filed’ when its delivery and acceptance are
in compliance with the applicable laws and rules governing filings.”).

                                                          4
       Petitioner has not provided this Court with any valid reason to equitably toll the

limitations period in this case. Even with the benefit of liberal construction, Petitioner has

provided no justification for the application of equitable tolling, and a petitioner’s ignorance of

the law, lack of legal training or representation, and unfamiliarity with the legal process do not

rise to the level of a rare or exceptional circumstance which would warrant equitable tolling of

the limitations period. U.S. v. Petty, 530 F.3d 361, 365-66 (5th Cir. 2008); see also Sutton v.

Cain, 722 F.3d 312, 316-17 (5th Cir. 2013) (a garden variety claim of excusable neglect does not

warrant equitable tolling).

       Moreover, Petitioner fails to demonstrate that he has been pursuing his rights diligently.

Petitioner’s direct appeal of his conviction was denied by the intermediate court of appeals on

November 9, 2011, yet Petitioner did not execute his first state habeas corpus application until

August 2, 2019, almost eight years later. Petitioner fails to establish that his claims could not

have been discovered and presented earlier. He also fails to explain why he waited almost seven

months after the Texas Court of Criminal Appeals denied his second state habeas application in

February 2020 before filing the instant petition in this Court. Consequently, because Petitioner

fails to assert any specific facts showing that he was prevented, despite the exercise of due

diligence on his part, from timely filing his federal habeas corpus petition in this Court, his

petition is untimely and barred by § 2244(d)(1).

                                III. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The



                                                   5
Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward

when a district court has rejected a petitioner’s constitutional claims on the merits:        The

petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

This requires a petitioner to show “that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the

lower court’s procedural ruling is debatable among jurists of reason, but also makes a substantial

showing of the denial of a constitutional right.

         A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                          IV. Conclusion

       After careful consideration, the Court concludes that Petitioner’s § 2254 petition (ECF

No. 1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28

U.S.C. § 2244(d). As a result, Petitioner is not entitled to federal habeas corpus relief.



                                                   6
      Accordingly, IT IS HEREBY ORDERED that:

      1.     Federal habeas corpus relief is DENIED and Petitioner Michael Rodney Miller’s

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE as untimely;

      2.     No Certificate of Appealability shall issue in this case; and

      3.     All remaining motions, if any, are DENIED, and this case is now CLOSED.

      It is so ORDERED.

                        14th day of July, 2021.
      SIGNED this the _______




                                            ____________________________________
                                                   ORLANDO L. GARCIA
                                                Chief United States District Judge




                                               7
